Name: Commission Regulation (EEC) No 486/78 of 8 March 1978 amending for the ninth time Regulation (EEC) No 2005/70 on the classification of vine varieties
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 67/ 14 Official Journal of the European Communities 9 . 3 . 78 COMMISSION REGULATION (EEC) No 486/78 of 8 March 1978 amending for the ninth time Regulation (EEC) No 2005/70 on the classification of vine varieties ' rized for certain French and Italian administrative units ; Whereas experience with a vine variety classified as a recommended variety for an Italian administrative unit has shown that the wine it yields is below the quality required from a variety classified as recom ­ mended ; whereas, therefore, it should be classified among the authorized varieties for the administrative unit in question in accordance with Article 10 (2) (b) of Regulation (EEC) No 1388/70 ; Whereas account must be taken of an alteration in the boundaries of a French department ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down , additional provi ­ sions for the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2560/77 (2), and in particular Article 1 6 (4) thereof, Whereas the classification of vine varieties permitted to be used in the original Member States of the Community was laid down by Commission Regula ­ tion (EEC) No 2005/70 of 6 October 1970 (&gt;), as last amended by Regulation (EEC) No 1210/77 (4); Whereas since then experience with several vine varie ­ ties listed as authorized varieties for certain Italian administrative units or parts of units has shown that the wine they yield can be considered as normally of good quality ; whereas, therefore, such varieties should be classified as recommended varieties fpr the adminis ­ trative units or parts of units in question in accor ­ dance with Article 1 0 (2) (a) and (5) of Council Regula ­ tion (EEC) No 1388/70 of 13 July 1970 on general rules for the classification of vine varieties (5), as last amended by Regulation (EEC) No 418/74 (6); Whereas a number of vine varieties should be added as recommended varieties for certain Italian adminis ­ trative units and one should be added as recom ­ mended for a German administrative unit ; whereas these varieties have for five years been included in the classification for an adjoining administrative unit and thus meet the requirement for inclusion laid down in Article 10 ( 1 ) (a) of Regulation (EEC) No 1388/70 ; Whereas certain varieties which have been tested for cultivation suitability and found satisfactory should be included in the classification ; whereas in accordance with Article 10 ( 1 ) (b) of Regulation (EEC) No 1388/70 these varieties may be provisionally autho ­ Article 1 In the Annex to Regulation (EEC) No 2005/70, Title I, Subtitle I , section I, 'Germany' is amended as follows, the vine variety to be inserted according to its alphabetical position : the variety 'Bacchus B' is added to the recommended varieties for Saarland. Article 2 In the Annex to Regulation (EEC) No 2005/70, Title I , Subtitle I, section III 'France' is amended as follows : the entry under 19 'Department of Corsica (20)' is amended to read 'Departments of Haute-Corse and Corse-du-Sud (20)'. ( ») OJ No L 99, 5. 5. 1970, p. 1 . (2) OJ No L 303, 28. 11 . 1977, p. 1 (3) OJ No L 224, 10. 10 . 1970, p. 1 (4) OJ No L 140, 8 . 6. 1977, p. 7. (5) OJ No L 155, 16. 7. 1970, p. 5. (6) OJ No L 49, 21 . 2. 1974, p. 1 . Article 3 The Annex to Regulation (EEC) No 2005/70, Title I, Subtitle I , point III, 'France', is amended as follows, the vine varieties to be inserted according to their alphabetical position : 9 . 3 . 78 Official Journal of the European Communities No L 67/ 15 (a) the varieties 'ODOLA N (*) and 'EGIODOLA N' (*) are added to the authorized varieties for the following departments :  Alpes-de-Haute-Provence (4)  Hautes-Alpes (5)  Alpes-Maritimes (6)  Seine-St-Denis (93)  Val-de-Marne (94)  Val-d'Oise (95) ; (b) the variety 'Muscat d'Alexandrie B' (*) is added to the authorized varieties for the departments of Haute-Corse (20) and Corse-du-Sud (20) ; (c) the following words are added to footnote (2) on the variety 'Grolleau N', listed as recommended for the department of Loir-et-Cher (41 ) : 'and in the defined area for "vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure" (quality wine psv) of the designation "ValenÃ §ay".' Article 4 The Annex to Regulation (EEC) No 2005/70, Title I , Subtitle I , section IV, ' Italy', is amended as follows, the vine varieties to be inserted according to their alpha ­ betical position :  Ardeche (7)  AriÃ ¨ge (9)  Aude ( 11 )  Aveyron ( 12)  Bouches-du-RhÃ ´ne ( 13)  Cantal ( 15)  divisions Aurillac and Mauriac  Charente ( 16)  Charente-Maritime ( 17)  CorrÃ ¨ze ( 19)  Haute-Corse (20)  Corse-du-Sud (20)  Dordogne (24)  DrÃ ´me (26) 1 . 7 . Province of Aosta :  Eure (27) (a) the varieties 'Dolcetto N and 'Neyret N are added to the recommended varieties ; (b) the varieties 'Dolcetto N' and 'Neyret N' are withdrawn from the authorized varieties.  Eure-et-Loir (28)  Gard (30)  Haute-Garonne (31 )  Gers (32)  Gironde (33)  HÃ ©rault (34)  Ille-et-Vilaine (35) 2 . 11 . Province of La Spezia : (a) to the recommended varieties  Indre (36)  Indre-et-Loire (37)  are added 'Greco B', 'Merlot N and 'Pollera nera N',  Isere (38)  Landes (40)  Loir-et-Cher (41 )  Loire (42)  and the variety 'Bonamico N is with ­ drawn ; (b) to the authorized varieties  are added the varieties 'Bonamico N' and 'Canaiolo nero N',  and the variety 'Merlot N' is withdrawn .  Loire-Atlantique (44)  Loiret (45)  Lot (46)  Lot-et-Garonne (47)  LozÃ ¨re (48) 3 . 13 . Province of Brescia :  Maine-et-Loire (49)  Mayenne (53)  Morbihan (56) the varieties 'Cabernet Sauvignon N , 'Riesling italico B' and 'Riesling renano B' are addled to the recommended varieties.  Oise (60) 4. 17 . Province of Milano :  Pyrenees-Atlantiques (64)  Hautes-PyrÃ ©nÃ ©es (65)  PyrÃ ©nÃ ©es-Orientales (66)  Sarthe (72)  Savoie (73) the varieties 'Ancellotta N , 'Bonarda piemontese N', 'Cabernet Sauvignon N', 'Malvasia bianca di Candia B' and 'Riesling italico B' are added to the recommended varieties .  Seine (75)  Yvelines (78)  Deux-SÃ ¨vres (79) 5 . 22 . Province of Trento :  Tarn (81 )  Tarn-et-Garonne (82)  Var (83) (a) the variety 'Veltliner B is added to the recom ­ mended varieties ; (b) the variety 'Veltliner B' is withdrawn from the authorized varieties.  Vaucluse (84)  VendÃ ©e (85)  Vienne (86)  Haute-Vienne (87)  Essone (91 ) (*) Variety added to the classification with effect from 12 March 1978 pursuant to Article 10 ( 1 ) (b) of Regulation (EEC) No 1388/70.  Hauts-de-Seine (92) 9 . 3 . 78No L 67/ 16 Official Journal of the European Communities 6. 24. Province of Vicenza : 14. 37 . Province of Modena : the variety ' Incrocio bianco Fedit 51 B is added to the authorized varieties (*). 7. 25 . Province of Padova : the varieties ' Lambrusco viadanese N , 'Pinot bianco B', 'Sauvignon B' and 'Sgavetta N ' are added to the authorized varieties . 15 . 38 . Province of Bologna : the varieties 'Canina nera N', 'Lambrusco Sala ­ mino N', 'Mostosa B' (") and 'Terrano N ' (*) are added to the authorized varieties . the variety ' Incrocio bianco Fedit 51 B is added to the authorized varieties f). 16 . 39 . Province of Forli : 8 . 27 . Province of Venezia : (a) the varieties 'Malvasia istriana B', 'Refosco dal peduncolo rosso N\ 'Riesling renano B', 'Traminer aromatico Rs' and 'Verduzzo friu ­ lano B' are added to the recommended varie ­ ties ; the varieties 'Mostosa B (*) and 'Terrano N' (*) are added to the authorized varieties . 17 . 40 . Province of Ravenna : (b) the variety 'MÃ ¼ller-Thurgau B is added to the authorized varieties . the varieties 'Ancellotta N (*), 'Mostosa N (*), 'Pinot bianco B', 'Sauvignon B', 'Terrano N ' (*) and 'Tocai friulano B' are added to the authorized varieties .9 . 28 . Province of Treviso : the varieties 'Flavis B (*), ' Italica B (*), 'Nigra N' (*), 'Prodest N' (*) and 'Fertilia N' (*) are added to the authorized varieties . 18 . 41 . Province of Ferrara : the varieties 'Albana B', 'Cabernet franc N', 'LambrÃ ¹sco Maestri N', ' Lambrusco Salamino N', 'Malvasia bianca di Candia B' and 'Trebbiano toscano B' are added to the authorized varieties . 19 . 52 . Province of Ancona : 10 . 30 . Province of Udine : (a ) the variety ' Lacrima N is added to the recom ­ mended varieties ; (b) the variety ' Lacrima N ' is withdrawn from the authorized varieties . (a) the variety 'MÃ ¼ller-Thurgau B is added to the recommended varieties ; (b) to the authorized varieties :  are added the varieties 'Gamay N ' (*), 'Pignolo N' (*), 'Schioppetino N ' (*), 'Sylvaner verde B' and 'Tazzelenghe N ' (*),  and the variety 'MÃ ¼ller-Thurgau B' is deleted . 20 . 89 . Province of Siracusa : 11 . 31 . Province of Pordenone : (a) the varieties 'Damaschino B and 'Frappato di Vittoria N ' are added to the recommended varieties ; (b) the varieties 'Albanello B' (*), 'Grecanico dorato B' and 'Perricone N' f) are added to the authorized varieties . the varieties 'Marzemino N and 'Raboso Veronese N' are added to the authorized varieties . 12. 32. Province of Gorizia : the variety 'Sylvaner verde B (*) is added to the authorized varieties . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.13 . 36. Province of Reggio Emilia : the varieties Lambrusco di Sorbara N , 'Pinot bianco B' and 'Uva tosca N' are added to the auth ­ orized varieties . (*) Variety added to the classification with effect from 12 March 1978 pursuant to Article 10 ( 1 ) (b) of Regulation (EEC) No 1388/70 . No L 67/ 179 . 3 . 78 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 March 1978 . For the Commission Finn GUNDELACH Vice-President